IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0880
                              Filed September 2, 2020


IN THE INTEREST OF W.L.,
Minor Child,

W.L., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Wapello County, William Owens,

Associate Juvenile Judge.



       A father appeals the termination of his parental rights to his minor child.

AFFIRMED.



       Ryan J. Mitchell of Orsborn, Mitchell, Goedken & Larson, P.C., Ottumwa,

for appellant father.

       Thomas J. Miller, Attorney General, and Meredith Lamberti, Assistant

Attorney General, for appellee State.

       Mary Baird Krafka, Ottumwa, attorney and guardian ad litem for minor child.



       Considered by Bower, C.J., and May and Ahlers, JJ.
                                          2


AHLERS, Judge.

       A father appeals the termination of his parental right to his minor child, W.L.

The juvenile court terminated the father’s parental rights under Iowa Code section

232.116(1)(f) and (g) (2020).1 On appeal, the father argues: (1) he should be given

additional time to work toward reunification; (2) terminating the father’s parental

rights is not in W.L.’s best interest; and (3) the juvenile court should have placed

W.L. in the guardianship of W.L.’s paternal grandmother instead of terminating the

father’s parental rights.

I.     Background

       W.L. came to the attention of the Iowa Department of Human Services

(DHS) in March 2017 after reports the father was not properly supervising W.L.

W.L. was five years old at the time. On several occasions, law enforcement found

the child roaming around the neighborhood, unattended by anyone, during times

the father was responsible for caring for him. When these occurrences did not

stop in spite of law enforcement involvement, W.L. was adjudicated to be a child

in need of assistance in June 2017. W.L. was allowed to remain in the father’s

care after the father agreed to seek treatment recommended to him by the DHS,

which included substance-abuse and mental-health evaluations and participation

in family safety, risk, and permanency services.

       W.L. remained with the father until March 2018. At that time, the DHS

received reports the father had been using illegal drugs. When DHS spoke with

the father about the allegations, he admitted he had used marijuana recently. He


1The mother’s parental rights were terminated in the same proceeding. The
mother does not appeal.
                                          3


took a drug test soon after, which came back positive for amphetamines and

methamphetamine.       As a result, W.L. was placed in foster care, where he

remained throughout these proceedings.

       The father did not make adequate progress regarding substance-abuse and

mental-health treatment, so DHS filed a petition to terminate the father’s parental

rights in February 2020. The father’s parental rights were terminated in June 2020,

and he appeals. Additional facts will be discussed as needed.

II.    Standard of Review

       We review termination proceedings de novo. In re L.T., 924 N.W.2d 521,

526 (Iowa 2019). “We are not bound by the juvenile court’s findings of fact, but we

do give them weight, especially in assessing the credibility of witnesses.” In re

A.S., 906 N.W.2d 467, 472 (Iowa 2018) (quoting In re D.W., 791 N.W.2d 703, 706

(Iowa 2010)).

III.   Discussion

       The father’s parental rights were terminated under Iowa Code section

232.116(1)(f) and (g). He does not challenge either ground on appeal. Therefore,

we will not address the statutory grounds for termination. See In re P.L., 778
N.W.2d 33, 40 (Iowa 2010) (“Because the father does not dispute the existence of

the grounds [for termination], we do not have to discuss this step.”). Instead, we

will focus on the issues the father raises.

       A.       Additional Time

       The father first argues he should have been given additional time to work

toward reunification. He points to the fact he progressed to semi-supervised visits

with the child before the COVID-19 pandemic curtailed the visits. He asserts that,
                                          4


but for the COVID-19 pandemic, he would have been receiving unsupervised visits

by the time of the termination hearing and “it is likely [the] termination of parental

rights hearing would have been continued or cancelled.”

       We are not persuaded by this speculative claim by the father. It is true the

juvenile court is permitted to deny a request to terminate a parent’s parental rights

and give the parent an additional six months to work toward reunification. See

Iowa Code §§ 232.104(2)(b), .117(5). However, before the court is permitted to

grant such an extension, it must make a “determination that the need for removal

of the child from the child’s home will no longer exist at the end of the additional

six-month period.” Id. § 232.104(2)(b); accord In re A.A.G., 708 N.W.2d 85, 92

(Iowa Ct. App. 2005) (noting that, when considering a six-month extension, the

juvenile court should constantly keep in mind that, if the plan fails, the additional

time is subtracted from the child’s already shortened life in a better home).

       We acknowledge the father demonstrated an ability to care for W.L. during

visits. However, being able to successfully parent during relatively brief visits is a

far cry from the ability to resume full-time care of a child. The father’s shortcomings

that prevented him from resuming full-time care of the child existed before the

COVID-19 pandemic began and continued thereafter. Therefore, the curtailment

of visits due to the pandemic had little, if anything, to do with the decision to

terminate the father’s parental rights. The father has not made adequate progress

regarding substance-abuse and mental-health treatment, despite being given

more than two years to do so. The father had substance-abuse assessments three

times since W.L. was placed in foster care in March 2018. He failed to start

treatment following two assessments, and he did not complete it after the third. He
                                          5


failed to complete drug tests requested by DHS and was discharged from family

treatment court for non-participation. The father expressed interest in attending

residential substance-abuse treatment after the juvenile court directed the State to

petition for termination, but he failed to follow through with that course of treatment

as well.

       The father has also been diagnosed with significant mental-health issues,

resulting in recommendations for treatment. The father has not followed through

with that treatment. While the father attended a number of individualized therapy

sessions as directed between December 2019 and April 2020 and was taking

appropriate medication, he was not following through with recommendations for

therapy as of May 2020.

       Given the father’s lack of progress in the two years since W.L. was removed

from his care, we cannot determine the need for removal will no longer exist after

an additional six months. The juvenile court properly declined to grant such an

extension.

       B.     Best Interest

       We must next consider whether termination is in W.L.’s best interest. See

In re A.M., 843 N.W.2d 100, 112 (Iowa 2014) (“Even after we have determined that

statutory grounds for termination exist, we must still determine whether termination

is in the children’s best interests.” (quoting In re A.B., 815 N.W.2d 764, 776 (Iowa

2012)). We give primary consideration “to the child’s safety, to the best placement

for furthering the long-term nurturing and growth of the child, and to the physical,

mental, and emotional condition and needs of the child.” Iowa Code § 232.116(2).
                                          6


       “It is well-settled law that we cannot deprive a child of permanency after the

State has proved a ground for termination under section 232.116(1) by hoping

someday a parent will learn to be a parent and be able to provide a stable home

for the child.” P.L., 778 N.W.2d at 40. “Children simply cannot wait for responsible

parenting.” In re C.K., 558 N.W.2d 170, 175 (Iowa 1997). As noted above, it has

been two years since W.L. was removed from the father’s care and over three

years since DHS became involved. In that time, the father has demonstrated that,

while he can have positive interactions with W.L. during visits, he still struggles

with substance-abuse and mental-health issues that prevent him from being a

suitable full-time caregiver.

       On top of the father’s substance-abuse and mental-health issues, another

concern is the father’s lack of housing and stable employment. At the termination

hearing, the father admitted that he had been homeless for three months, and his

only source of income was “flipping” cars by repairing and selling them. These

circumstances also prevent the father from being a suitable full-time caregiver.

       W.L. is eight years old and has been in foster care for over two years.

Termination is in his best interest because it will allow him to find permanent

placement in a stable, nurturing home. The juvenile court correctly concluded

termination is in W.L.’s best interest.

       C.     Guardianship

       Finally, the father argues W.L. should have been placed in the guardianship

of W.L.’s paternal grandmother rather than termination. We disagree. We first

note, “a guardianship is not a legally preferable alternative to termination.” A.S.,
906 N.W.2d at 477 (quoting In re B.T., 894 N.W.2d 29, 32 (Iowa Ct. App. 2017)).
                                           7


We also note “[a]n appropriate determination to terminate a parent-child

relationship is not to be countermanded by the ability and willingness of a family

relative to take the child.” C.K., 558 N.W.2d at 174.

       The record indicates the grandmother is not a suitable placement for W.L.

The grandmother is not in good health, and her living situation does not permit

other people to live with her. She relies on a caregiver to take care of her. She is

unable to drive herself, instead relying on the father to assist her in attending

medical appointments. Finally, the grandmother has informed the DHS that, while

she enjoys seeing the father and W.L., she could not take care of W.L. and did not

want W.L. to come live with her.

IV.    Conclusion

       Based on our de novo review, we conclude the juvenile court correctly

terminated the father’s parental rights.

       AFFIRMED.